Whitfield, J.,
delivered the opinion of the court.
One may, on going out of the state expecting to return, and leaving property accessible to creditors amply sufficient to pay his debts, take with him, for a business or pleasure trip, money without subjecting himself to attachment. But one whose sole property in this state consists of ten thousand dollars on deposit in various banks in this state, cannot remove himself and such ten thousand dollars out of this state without subjecting himself to attachment. Money is, by statute (Code 1892, § 3470), subject “to bé taken under execution or attachment,” and the attachment law as to removing one’s property out of the state must receive a sensible and practical construction. The peremptory instruction asked by appellant should have been given.

Reversed and remanded.